Case 8:18-bk-13311-CB              Doc 493 Filed 12/12/19 Entered 12/12/19 14:29:16       Desc
                                    Main Document     Page 1 of 4



  1 William N. Lobel (State Bar No. 93202)
    PACHULSKI STANG ZIEHL & JONES LLP
  2 650 Town Center Drive, Suite 1500
    Costa Mesa, California 92626
  3 Telephone: (714) 383-4740
    Facsimile: (714) 383-4741
  4 Email :     wlobel@pszjlaw.com

  5
    Attorneys for Ruby’s Diner, Inc., et al.
  6 Debtors and Debtors-in-Possession

  7

  8                                 UNITED STATES BANKRUPTCY COURT
  9                 CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 10

 11 In re:                                              Case No.: 8:18-bk-13311 CB
 12 RUBY’S DINER, INC., a California                    Chapter 11
    corporation, et al.
 13                                                     (Jointly Administered With Case Nos.
                    Debtors and Debtors-in              8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
 14                 Possession.                         bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
    Affects:                                            13201-CB; 8:18-bk-13202-CB)
 15
        All Debtors                                     NOTICE TO PROFESSIONALS
 16                                                     REGARDING SETTING OF HEARING
        RUBY’S DINER, INC., ONLY                        ON FIRST INTERIM APPLICATIONS
 17                                                     FOR COMPENSATION AND
                                                        REIMBURSEMENT OF EXPENSES
 18       RUBY’S SOCAL DINERS, LLC, ONLY
                                                        Hearing Date and Time:
 19       RUBY’S QUALITY DINERS, LLC,
                                                        Date:    January 29, 2020
 20 ONLY                                                Time:    10:00 a.m.
                                                        Place:   Courtroom 5D
 21       RUBY’S HUNTINGTON BEACH, LTD.,                         411 West Fourth Street
                                                                 Santa Ana, CA 92701
 22
      ONLY
 23
          RUBY’S LAGUNA HILLS, LTD. ONLY
 24
          RUBY’S OCEANSIDE, LTD., ONLY
 25

 26       RUBY’S PALM SPRINGS, LTD., ONLY

 27

 28


      DOCS_LA:326513.1 76135/003
Case 8:18-bk-13311-CB              Doc 493 Filed 12/12/19 Entered 12/12/19 14:29:16           Desc
                                    Main Document     Page 2 of 4



  1           PLEASE TAKE NOTICE that a hearing will be held on January 29, 2020, at 10:00 a.m.,
  2 in Courtroom 5D, Ronald Reagan Federal Building and Courthouse, 411 West Fourth Street,

  3 Santa Ana, California for the Court to consider the interim applications (the “Applications”) of

  4 professionals employed in the above-captioned case (the “Professionals”) for interim approval of

  5 compensation and reimbursement of expenses.

  6           PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 2016-
  7 1(a), all Applications for the first interim period shall contain all information required of interim

  8 fee applications under Local Bankruptcy Rule 2016-1(a).

  9           PLEASE TAKE FURTHER NOTICE that other professional persons retained pursuant
 10 to court approval may seek approval of interim fees at this hearing, provided that they file and

 11 serve their applications in a timely manner. Unless otherwise ordered by the court, hearings on

 12 interim fee applications will not be scheduled less than 120 days apart.

 13           PLEASE TAKE FURTHER NOTICE that Pachulski Stang Ziehl & Jones LLP
 14 (“PSZJ”), counsel for Ruby’s Diner, Inc., et al., debtors and debtors-in-possession will be filing

 15 and serving a notice (the “Notice”) of its interim application for approval of fees and expenses. If

 16 any Professional wishes for PSZJ to include in the Notice the amount of interim fees and expenses

 17 that such Professional will be requesting, such party must furnish this information to Nancy

 18 Lockwood, Pachulski Stang Ziehl & Jones LLP, 650 Town Center Drive, Suite 1500, Costa Mesa,

 19 California 92626, Telephone: (714) 384-4740; email: nlockwood@pszjlaw.com, no later than

 20 January 7, 2020. Otherwise, any Professional seeking approval of fees and expenses at the hearing

 21 will be required to file and serve its own notice.

 22
       Dated: December 12, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
 23

 24                                                  By      /s/ William N. Lobel
                                                             William N. Lobel
 25                                                          Attorneys for Ruby’s Diner, Inc., et al.,
                                                             Debtors and Debtors-in-Possession
 26

 27

 28

                                                         2
      DOCS_LA:326513.1 76135/003
        Case 8:18-bk-13311-CB                   Doc 493 Filed 12/12/19 Entered 12/12/19 14:29:16                                      Desc
                                                 Main Document     Page 3 of 4



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: NOTICE TO PROFESSIONALS
REGARDING SETTING OF HEARING ON FIRST INTERIM APPLICATIONS FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES thereof will be served or was served (a) on the judge in chamber in the
form and manner required by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/12/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 12/12/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 12/12/2019                   Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 493 Filed 12/12/19 Entered 12/12/19 14:29:16                                      Desc
                                                 Main Document     Page 4 of 4


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shulmanbastian.com, lgauthier@shulmanbastian.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Jeffrey P Nolan jnolan@pszjlaw.com
       Ernie Zachary Park ernie.park@bewleylaw.com
       Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
